                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO
                            CIVIL ACTION NO. 4:18CV-P137-JHM


HAROLD DONAVAN SANDERS, JR.                                                                PLAINTIFF

v.

DAVIESS COUNTY DETENTION CENTER et al.                                                 DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

        Plaintiff Harold Donavan Sanders, Jr., filed the instant pro se 42 U.S.C. § 1983 action

proceeding in forma pauperis. This matter is before the Court on initial review of the complaint

pursuant to 28 U.S.C. § 1915A. For the reasons stated below, the Court will dismiss some of

Plaintiff’s claims and allow others to proceed for further development.

                                                    I.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                                 II.

       Plaintiff states that he is a convicted inmate at the Daviess County Detention Center

(DCDC). He sues DCDC; James Hicks, a DCDC sergeant; and Alex Dixon, a DCDC deputy

jailer. He sues Defendant Hicks in his individual and official capacities. He does not state in

which capacity he sues Defendant Dixon. However, reading the complaint as a whole and

construing it broadly, as the Court must do at this stage, the Court construes the complaint as

suing Defendant Dixon in both his individual and official capacities.

       Plaintiff alleges that an incident occurred on July 30, 2018, where he was subjected to

excessive force by Defendants Hicks and Dixon resulting in injuries.

       Upon review, the Court will allow Plaintiff’s Eighth Amendment claims for excessive

force to proceed against Defendants Hicks and Dixon in their individual capacities. In allowing

the claims to proceed, the Court passes no judgment on their merit or ultimate outcome.

       However, “[o]fficial-capacity suits . . . ‘generally represent [] another way of pleading an

action against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159,
                                                  2
165 (1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55

(1978)). Suing employees in their official capacities is the equivalent of suing their employer.

Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008); Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994); Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502. 503 (W.D. Ky.

1990). Therefore, the Court construes Plaintiff’s official-capacity claims against Defendants

Hicks and Dixon as brought against their employer, Daviess County.

       In addition, Defendant DCDC is not a “person” subject to suit under § 1983 because

municipal departments, such as jails, are not suable under § 1983. Marbry v. Corr. Med. Servs.,

No. 99-6706, 2000 U.S. App. LEXIS 28072, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is

not an entity subject to suit under § 1983); see also Rhodes v. McDannel, 945 F.2d 117, 120 (6th

Cir. 1991) (holding that a police department may not be sued under § 1983). In this situation,

Daviess County is the proper defendant. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502,

503 (W.D. Ky. 1990) (construing claims brought against the Jefferson County Government, the

Jefferson County Fiscal Court, and the Jefferson County Judge Executive as claims against

Jefferson County itself). The Court will therefore construe the claims against DCDC as claims

against Daviess County, as well.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). Under the second prong, a municipality cannot be held

responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691;

Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal
                                                 3
liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to

the municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff alleges that Defendants Hicks and Dixon subjected him to

excessive force. However, he does not allege that their actions occurred as a result of a policy or

custom implemented or endorsed by Daviess County. The complaint alleges an isolated

occurrence affecting only Plaintiff. See Fox v. Van Oosterum, 176 F.3d 342, 348 (6th Cir. 1999)

(“No evidence indicates that this was anything more than a one-time, isolated event for which the

county is not responsible.”). Accordingly, Plaintiff’s claims against DCDC and his official-

capacity claims against Defendants Hicks and Dixon will be dismissed for failure to state a claim

upon which relief may be granted.

                                                 III.

       For the reasons set forth herein, and the Court being otherwise sufficiently advised,

       IT IS ORDERED that Plaintiff’s claims against DCDC and his official-capacity claims

against Defendants Hicks and Dixon are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted.




                                                  4
        The Court will enter a separate Order Directing Service and Scheduling Order governing

the claims that have been permitted to proceed.

Date:   January 3, 2019




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.010




                                                  5
